Citation Nr: 0430271	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1948 to 
December 1949, and from January 1951 to June 1969.  He died 
in July 1983; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  An unappealed rating decision of December 1983 denied 
service connection for the cause of the veteran's death.

2.  Evidence received since the December 1983 rating decision 
is either not new, or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim was originally denied in a rating 
decision dated in December 1983.  She did not appeal, and the 
decision thus became final.  38 C.F.R. §§ 19.129, 19.192 
(1983).  The appellant requested that the claim be reopened 
in March 1994, but the claim to reopen was denied in June 
1994 because the appellant failed to respond to a request for 
information.  (A decision on the merits of the application to 
reopen was not reached.)  The appellant applied again to have 
the claim reopened in January 2002, but the request was 
denied because no new and material evidence had been 
presented to reopen the claim.  After additional evidence 
from the Defense Threat Reduction Agency, discussed below, 
was added to the record, the RO reopened the claim, and 
denied on the merits.  The appellant testified before the 
undersigned Veterans Law Judge at a hearing conducted in 
March 2004.  The transcript of that hearing is of record.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
after August 29, 2001; consequently, the amended version of 
38 C.F.R. § 3.156(a) in effect after August 29, 2001 governs 
this case.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995). 

As noted above, service connection for the cause of the 
veteran's death was denied in an unappealed rating decision 
of December 1983.  As a result, service connection for cause 
of the veteran's death may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication in December 1983.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The pertinent evidence of record at the time of the December 
1983 rating decision consisted of the veteran's service 
medical records (SMRs), the appellant's claim as stated on 
her submitted compensation application, VA Form 21-535, and 
the veteran's death certificate.  

Evidence added to the record since the rating decision of 
December 1983 consists of the appellant's renewed 
applications dated in March 1994 and January 2001, which 
claim that the veteran was exposed to radiation from nuclear 
tests conducted while the veteran was stationed at Nellis Air 
Force Base, Nevada.  Also newly submitted is a January 1981 
discharge summary from the Loyola University of Chicago 
Hospital, received in January 2002, which shows the veteran 
had eosinophilic leukemia and splenic infarction.  The 
discharge summary noted that the veteran had a history of 
eosinophilic leukemia and hyperthyroidism, but did not 
address the etiology of the veteran's disorders.  Also 
received in January 2002 is a treatment record from Loyola 
Hospital, dated in January 1982, which noted the veteran's 
eosinophilic leukemia was first diagnosed in November 1980, 
but did not discuss the etiology of the eosinophilic 
leukemia.

Also received in January 2002 are two memoranda from H.M., 
M.D., the veteran's attending physician, dated in December 
1981 and February 1982.  Both memoranda refer to the 
veteran's then current disorders, but neither memorandum 
discussed the etiology of the disorders.  

Pertinent copies of the veteran's service record were also 
added to the record in January 2002.  They showed that the 
veteran was based at Nellis in 1958 and 1959, where he served 
as the chief clerk at an Air Force training unit.  The 
records show no duties connected with exposure to nuclear 
testing or any other form of radiation.  

In September 2002 the RO inquired of the Defense Threat 
Reduction Agency as to whether the veteran had been exposed 
to radiation in service.  In January 2003 that agency 
provided a report which found that there was no record of 
radiation exposure for the veteran.  

Also new to the record are the appellant's Notice of 
Disagreement (NOD) with the RO's January 2003 decision, her 
VA Form 9 perfecting this appeal, and the transcript of her 
hearing before the undersigned.  In pertinent part, these 
documents express the appellant's belief that her husband was 
exposed to radiation while serving at Nellis AFB.  She bases 
this belief on the fact that the veteran was absent 
periodically for several days at a time on what she described 
as training, and that her husband told her that those 
absences were spent in a tunnel in the Nellis area.  The 
appellant also testified that her husband told her he 
believed his leukemia may have resulted from undefined 
exposure to nuclear testing done in Nevada.  Lastly, the 
appellant testified that she had seen a television show that 
reported children of persons working in a tunnel in Nevada 
were born with birth defects, or were stillborn, because of 
radiation exposure in the tunnel.  She further speculated 
that the tunnel described on the television program could 
have been the same tunnel her husband was in.

The memoranda from Dr. H.M., as well as the discharge summary 
and treatment record from Loyola Hospital, do not constitute 
new and material evidence because this newly-received 
evidence tends to show only what was previously known, namely 
that the veteran suffered from eosinophilic leukemia.

The excerpts from the veteran's service record are new, but 
they are not material evidence because they do not relate to 
an unestablished fact necessary to substantiate the claim.  
The service records show only that the veteran was stationed 
at Nellis Air Force Base in 1957 and 1958.  They do not 
indicate in any way that he was exposed to radiation or 
employed in any undertaking that exposed him to radiation.  
The service record evidence thus raises no reasonable 
possibility of substantiating the claim.

The Defense Threat Reduction Agency's report found that there 
was no record of radiation exposure for the veteran.  This 
evidence, therefore, is not material because it raises no 
reasonable possibility of substantiating the claim.  

The only evidence of record supportive of the appellant's 
claim of that the veteran's death was related to military 
service consists of the lay statements of the appellant 
herself, and the statements the appellant says her husband 
made to her purportedly linking the veteran's eosinophilic 
leukemia to radiation exposure.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
appellant and veteran are competent as laypersons to describe 
symptoms of an illness or to attest to having been deployed 
at a specified time, they are not competent to provide 
medical opinion as to the etiology of the veteran's 
eosinophilic leukemia.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).  As this newly submitted 
lay evidence is not competent as regards determining the 
etiology of the veteran's eosinophilic leukemia, it is 
therefore not new and material because it raises no 
reasonable possibility of substantiating the claim.

In sum, some of the newly received evidence is cumulative and 
redundant, and therefore considered not new.  The remaining 
newly received evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim in 
such a way that it raises a reasonable possibility of 
substantiating the claim.  The newly received evidence, 
therefore, is not new and material.  38 C.F.R. § 3.156(a).   

Accordingly, the Board finds that new and material evidence 
has not been received, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 C.F.R. § 3.156(a).  

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) was enacted.  The VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may take 
jurisdiction to fulfill any duty to assist and then proceed 
to evaluate the merits of that claim.  38 C.F.R. 3.159(c)(4); 
Barnett, supra.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  Nevertheless, the Board 
notes that the appellant was apprised of the provisions of 
the VCAA in a letter of March 2002.  The Board also notes 
that the Statement of the Case (SOC) provided to the 
appellant in May 2003 contained the complete text of the 
regulations implementing the VCAA.  The Board also notes that 
the appellant was apprised in the March 2002 letter of the 
requirement that new and material evidence be submitted in 
order to reopen a previously denied claim.  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



